Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This Action is in response to the amendment filed on October 12, 2022.
As directed by the amendment: Claims 21, 26-27, 30, 32-34, 37-38, 42, 47, and 50 were amended. Claims 23 and 39 were cancelled. Claims 51-52 are newly added, and thus claims 21-22, 24-38, and 40-52 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22, 24-37, and 51-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21, lines 12-17 recite “a centrally located inlet conduit having one end configured to deliver the pressurized breathable gas … and an anti-asphyxia valve including at least one opening and a membrane…” which is new matter. The originally filed disclosure has support for an anti-asphyxia valve (150, Fig. 66a-66d) but this valve is only disclosed to be part of a mask assembly that has a laterally located inlet conduit (conduit 22, Fig. 66a, Fig. 67), rather than a centrally located inlet conduit. Thus, the claimed combination was not described in the originally filed disclosure and is new matter.
Claim 51, line 2 recites “the frame includes an anti-asphyxia valve including at least one opening and a membrane…” and claim 51 depends from claim 38, which recites “a centrally located inlet conduit having one end configured to deliver the pressurized breathable gas…” which is new matter. The originally filed disclosure has support for an anti-asphyxia valve (150, Fig. 66a-66d) but this valve is only disclosed to be part of a mask assembly that has a laterally located inlet conduit (conduit 22, Fig. 66a, Fig. 67), rather than a centrally located inlet conduit. Thus, the claimed combination was not described in the originally filed disclosure and is new matter.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29, line 2 recites “a second strap end” and it is unclear whether this is claiming a second strap separate from the first strap, or if this is claiming a second end of the first strap. Thus, it is unclear how many straps are required in the claim.
Claim 30, the last two lines recite “a second strap end” and it is unclear whether this is claiming a second strap separate from the first strap, or if this is claiming a second end of the first strap. Thus, it is unclear how many straps are required in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 38, 40-46, and 48-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bateman et al. (7,152,602) in view of Beddoes et al. (WO 9906116). 
Regarding claim 38, Bateman discloses a breathing arrangement for use between a patient and a blower to deliver a pressurized breathable gas (mask system Fig. 1) to the patient for treatment of sleep disordered breathing (see col. 1, lines 40-51), the breathing arrangement comprising: a patient interface (collar assembly 1, including rigid window 30, Figs. 1-2) including: a cushion (gel insert 7 and peripheral edge 9, Fig. 2) structured to sealingly engage with the patient's mouth (peripheral edge 9 of the collar “form[s] an effective seal” with the mouth as seen in Fig. 2, and as described in col. 2, lines 42-47) and the patient's nose (“gel insert 7 seals around the nostrils of the user to confine gas flow through the slots 6 and 8 to the nasal passages” see col. 2, lines 40-42) without forming a seal on a nasal bridge region of a patient's face (see Figs. 1-4, the nasal bridge region is not contacted), a chamber formed at least partially by the cushion (peripheral edge 9 of the collar defines an internal chamber for the mouth, see Fig. 2) and configured to receive a flow of the pressurized breathable gas (pressurized breathable gas is delivered to the chamber via gas inlet 33, Fig. 1; see col. 3, lines 44-45), the chamber configured to provide the pressurized breathable gas to the patient's airways through the patient's nose (via gas flow slots 6, 8, Fig. 4; see col. 2, lines 37-42) and the patient's mouth (gas inlet 33 delivers gas to the mouth as seen in Figs. 1-3), and a frame (rigid window 30 and the portion of collar 1 forming the opening 2 in Fig. 3) connected to an anterior surface of the cushion (the rigid window 30 and the portion of collar 1 forming the opening 2 in Fig. 3 are forward of the cushion peripheral edge 9, Fig. 2), an inlet conduit (inlet 33, Fig. 3) having one end (the end contacting window 30, Fig. 3) configured to deliver the pressurized breathable gas to the chamber (see Fig. 3) and a second end (the end contacting gas tubing 34, Fig. 1, Fig. 3) configured to connect with an air delivery tube (gas tubing 34, Fig. 1, Fig. 3); and a headgear assembly (harness 20, Fig. 1) configured to support the patient interface (1, 30, Figs. 1-2) in a sealed position on the patient's face (the position in Fig. 1 is a sealed position, the cushion will be sealed around the mouth and against the nose as described in col. 2, lines 40-47), the headgear assembly (20) including: a first strap end (the end of strap 24 adjacent the patient interface, Fig. 1) and a second strap end (the end of strap 23 adjacent the patient interface, Fig. 1) to connect the headgear assembly (20) to the patient interface (see Fig. 1).
Bateman is silent regarding the frame including at least one anchor with a fixed end connected to the frame and a free end opposite the fixed end, the free end having a larger width than the fixed end, and the inlet conduit being centrally located; an attachment mechanism removably attached to the at least one anchor, the attachment mechanism including, an opening configured to removably receive the free end, wherein the free end is configured to extend through the opening, a first crossbar, and a second crossbar spaced apart from the first crossbar; the first strap end connected to the first crossbar of the attachment mechanism, and the second strap end connected to the second crossbar of the attachment mechanism.
Beddoes teaches a related face mask (10, Fig. 1) including at least one anchor (stud members 14, 14, Figs. 1-2) with a fixed end (the bottom end of the cylindrical portion of stud 14 that is attached to mask body 12, Fig. 2) connected to an anterior surface of the mask frame (mask body 12 helps define shape/structure of the mask 10, Figs. 1-2) and a free end (the upper widened end of stud 14, Fig. 2) opposite the fixed end (see Fig. 2), the free end having a larger width than the fixed end (“mounting studs 14 include a cylindrical portion with an upper widened end” see page 4, the last two lines. See Fig. 2, the upper widened end has a larger width than the lower, cylindrical portion end); an attachment mechanism (mask mounting member 50, Figs. 1-2) removably attached (via orifice 54, Figs. 1-2; see page 5, lines 5-10) to the at least one anchor (14, Figs. 1-2), the attachment mechanism (50) including an opening (orifice 54, Figs. 1-2) configured to removably receive the free end (upper widened end of stud 14, Fig. 2; see page 5, lines 5-10), wherein the free end (upper widened end of stud 14, Fig. 2) is configured to extend through the opening (see page 5, lines 5-10 and see Fig. 3 which shows the stud 14 extending through the opening, and the mounting in orifice 54 is stated to be similar), a first crossbar (top-left gripping member 38 in connector 30 of Fig. 2), and a second crossbar (bottom-right gripping member 38 in connector 30 of Fig. 2) spaced apart from the first crossbar (the crossbars 38, 38, are separated in Fig. 2), the first strap end connected to the first crossbar (end 26 of strap 24 in Fig. 2) of the attachment mechanism (50), and the second strap end connected to the second crossbar  (as seen in Fig. 1 of Beddoes, each connector 30, 30, has a strap 24 with a first/second strap end that is connected at the crossbar(s) similarly to how end 26 of strap 24 in Fig. 2 illustrates) of the attachment mechanism (50).Beddoes’ attachment mechanism allows the mask to be detached from the strap(s), and is further advantageous because it allows either a single strap or double straps to be attached to the face mask anchor(s) to establish a good seal against the wearer’s face (see page 2, lines 10-12), thus meeting the preferences of different users (see page 1, the first sentence of the last paragraph). Additionally, Beddoes allows the straps to be conveniently adjusted in length to be a size that fits most comfortably around the user (via end connectors 30, Figs. 1-2; see the penultimate paragraph of page 5).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the headgear assembly and frame of Bateman to include at least one anchor on the anterior surface of the frame to detachably receive an attachment mechanism holding length-adjustable straps as taught by Beddoes to allow the mask to be detached from the strap(s), and to allow either a single strap or double straps to be attached to the face mask anchor(s) to establish a good seal against the wearer’s face (see page 2, lines 10-12 of Beddoes). Additionally, the modified headgear can have the straps conveniently adjusted in length to a desired comfortable fit (see the penultimate paragraph of page 5 of Beddoes). 
The modified Bateman/Beddoes device is still silent regarding the inlet conduit (33, Fig. 1, Fig. 3 of Bateman) being centrally located.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to relocate the inlet conduit (33) of Bateman/Beddoes to be centrally located because this would still be expected to suitably perform the function of delivering breathable gas, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04.
Regarding claim 40, the modified Bateman/Beddoes device discloses wherein the frame (collar 1 with rigid window 30, Figs. 1-2 of Bateman) is constructed from a substantially rigid material (“rigid window” 30 and the portion of collar 1 forming the opening 2 is the frame, Figs. 1-2 of Bateman. The window is rigid, see col. 3, lines 8-9 of Bateman and the collar 1 is formed of a semi-rigid foamed plastics material, see col. 2, lines 29-30 of Bateman).
Regarding claim 41, the modified Bateman/Beddoes device discloses wherein the at least one anchor (14, Figs. 1-2 of Beddoes) includes a protruding knob shape (the stud 14 protrudes from the frame, and has a knob shape because it has an upper widened end on top of a cylindrical portion, see Fig. 2 and see page 4, the last two lines of Beddoes).
Regarding claim 42, the modified Bateman/Beddoes device discloses a finger tab (brace 56, Figs. 1-2 of Beddoes reads on the broadest reasonable interpretation of a finger tab because it is a projecting structure that is capable of being grasped with finger(s)) provided on an end (lateral end) of the attachment mechanism (50, Figs. 1-2 of Beddoes), the finger tab (56) configured to facilitate engagement and/or disengagement between the attachment mechanism (50) and the anchor (14; the brace 56 is capable of performing this function because it projects outwardly from the side of attachment mechanism 50 and could be gripped by a user as they press orifice 54 through the stud 14 and/or gripped by a user as they pull the mechanism 50 away from stud 14, see Figs. 1-2 of Beddoes). The finger tab (56) extending in a radial direction relative to the opening (it is extending left of the opening) and is positioned adjacent an exterior surface of the frame (see Figs. 1-2, the tab is next to the exterior of the frame)
The modified Bateman/Beddoes device does not specifically state that the finger tab (56) is flexible. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material of the finger tab of Bateman/Beddoes to be flexible, such as a semi-flexible plastic, because it has been held to be within the general skill of a worker in the art to select a known material (i.e., plastic) on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Here, a semi-flexible plastic would be expected to suitably perform a bracing function of connecting the strap receiving portions (60, 60, Figs. 1-2 of Beddoes) while still having some flexibility to prevent snapping the attachment mechanism when attaching to the frame.
Regarding claim 43, the modified Bateman/Beddoes device discloses wherein the at least one anchor (14) is a first upper anchor (the left side anchor 14 in Fig. 1 of Beddoes), the frame further including a second upper anchor (the right side anchor 14 in Fig. 1 of Beddoes) spaced apart from the first upper anchor (see Fig. 1 of Beddoes, the anchors 14 are on opposite sides of the frame), the attachment mechanism (50) removably attached to the first upper anchor (the left attachment mechanism 50 is removably interlocked to the left side anchor 14, as disclosed in page 5, lines 5-10 of Beddoes).
Regarding claim 44, the modified Bateman/Beddoes device discloses wherein the attachment mechanism (50) is a first attachment mechanism (the left attachment mechanism 50, Fig. 1 of Beddoes), the headgear assembly further includes a second attachment mechanism (the right attachment mechanism 50, Fig. 1 of Beddoes) configured to interlock with the second anchor (the right stud 14, Fig. 1 of Beddoes, see page 5, lines 5-10 of Beddoes) and further connect the headgear assembly to the patient interface (the second attachment mechanism helps to further connect the straps 24, 24, to the patient interface via attachment to the anchors 14, 14, on the frame of the modified device), an opening of the second attachment mechanism (the right attachment mechanism 50 in Fig. 1 of Beddoes has an opening 54) configured to removably receive a free end of the second upper anchor (see Figs. 1-2 and page 5, lines 5-10 of Beddoes, the second attachment mechanism operates in the same manner as the first attachment mechanism)
Regarding claim 45, the modified Bateman/Beddoes device discloses wherein the first attachment mechanism (left mechanism 50, Fig. 1 of Beddoes) is removably connected to the frame independently of the second attachment mechanism (right mechanism 50, Fig. 1 of Beddoes. Each attachment mechanism attaches to the frame of the modified device by its own anchor 14, 14, Figs. 1-2 of Beddoes and this attachment is independent).
Regarding claim 46, the modified Bateman/Beddoes device discloses wherein the first strap end is a portion of an upper strap (upper strap 24, Fig. 1 of Beddoes) configured to extend over the patient's ear (in the modified device, the upper strap 24, Fig. 1 of Beddoes, is configured to extend over the patient’s ear similar to upper strap 24 in Figs. 1-2 of Bateman) and the second strap end is a portion of a lower strap (lower strap 24, Fig. 1 of Beddoes) configured to extend below the patient's ear (in the modified device, the lower strap 24, Fig. 1 of Beddoes, is configured to extend below the patient’s ear and around the neck similar to lower strap 23 in Figs. 1-2 of Bateman).
Regarding claim 48, the modified Bateman/Beddoes device discloses wherein the attachment mechanism (50, Figs. 1-2 of Beddoes) includes a concave shape (the side edge of mechanism 50 is concave, see Figs. 1-2 of Beddoes).
Regarding claim 49, the modified Bateman/Beddoes device discloses wherein the attachment mechanism (50, Figs. 1-2 of Beddoes) includes a V-shape (the mechanism 50 is substantially V-shaped, see Fig. 1).
Claims 47 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bateman et al. (7,152,602) in view of Beddoes et al. (WO 9906116) as applied to claim 21 above, and further in view of Berthon-Jones et al. (5,560,354). 
Regarding claim 47, the modified Bateman/Beddoes device is silent regarding wherein the cushion and/or frame includes exhaust vents configured to remove of excess carbon dioxide from the chamber.
Berthon-Jones teaches a related oronasal patient interface (Fig. 2) for assisted respiration or CPAP (see Title) wherein the frame (42, Fig. 2) includes exhaust vents (diffuser slots 30, Fig. 2, Fig. 5) configured to remove of excess carbon dioxide from the chamber (see col. 5, lines 37-41 and col. 5, lines 55-56).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the frame of Bateman/Beddoes to include exhaust vents configured to allow the patient to exhale excess carbon dioxide from the chamber as taught by Berthon-Jones so the exhaled gases are exhausted to atmosphere and thus, the patient is not re-breathing excessive amounts of carbon dioxide.
Regarding claim 50, the modified Bateman/Beddoes device discloses wherein: the frame (collar 1 with rigid window 30, Figs. 1-2 of Bateman) is constructed from a substantially rigid material (“rigid window” 30 and the portion of collar 1 forming the opening 2 is the frame, Figs. 1-2 of Bateman. The window is rigid, see col. 3, lines 8-9 of Bateman and the collar 1 is formed of a semi-rigid foamed plastics material, see col. 2, lines 29-30 of Bateman); wherein the at least one anchor (14) is a first anchor (the left side anchor 14 in Fig. 1 of Beddoes), the frame further includes a second anchor (the right side anchor 14 in Fig. 1 of Beddoes) spaced apart from the first anchor (see Fig. 1 of Beddoes, the anchors 14 are on opposite sides of the frame), and the attachment mechanism (50) is removably attached to the first anchor (the left attachment mechanism 50 is removably interlocked to the left side anchor 14, as disclosed in page 5, lines 5-10 of Beddoes); and the attachment mechanism includes a concave shape (the side edge of mechanism 50 is concave, see Figs. 1-2 of Beddoes).
The modified Bateman/Beddoes device is silent regarding wherein the cushion and/or frame includes exhaust vents configured to remove of excess carbon dioxide from the chamber.
Berthon-Jones teaches a related oronasal patient interface (Fig. 2) for assisted respiration or CPAP (see Title) wherein the frame (42, Fig. 2) includes exhaust vents (diffuser slots 30, Fig. 2, Fig. 5) configured to remove of excess carbon dioxide from the chamber (see col. 5, lines 37-41 and col. 5, lines 55-56).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the frame of Bateman/Beddoes to include exhaust vents configured to allow the patient to exhale excess carbon dioxide from the chamber as taught by Berthon-Jones so the exhaled gases are exhausted to atmosphere and thus, the patient is not re-breathing excessive amounts of carbon dioxide.
Allowable Subject Matter
Claims 21-22, 24-37, and 51-52 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a)-(b) or 35 U.S.C. 112 (pre-AIA ), 1st-2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed October 12, 2022, have been fully considered and they are partially persuasive. 
Regarding the argument that claim 21 has been amended to recite a variety of features which Bateman does not teach (see the last paragraph of page 9 of the Remarks, through the first two paragraphs of page 11 of the Remarks), this argument has been found persuasive and the 103 rejection of claim 21 has been withdrawn.
Regarding the argument that claim 38 is not obvious in view of Bateman/Beddoes because the combination lacks a frame connected to an anterior surface of the cushion, the frame including 1) at least one anchor with a fixed end connected to the frame and a free end opposite the fixed end, the free end having a larger width than the fixed end, and 2) a centrally located inlet conduit having one end configured to deliver the pressurized breathable gas to the chamber and a second end configured to connect with an air delivery tube, as recited (See the last paragraph of page 11 of the Remarks), this argument is not persuasive. Bateman/Beddoes does disclose all of these features (see the claim 38 rejection statement above) except for the centrally located inlet conduit. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to relocate the inlet conduit (33) of Bateman/Beddoes to be centrally located because this would still be expected to suitably perform the function of delivering breathable gas, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon-Fri 10:00-6:30 (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785